DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 9,880,511). 

Regarding claim 1, Takahashi discloses an image forming apparatus (element 100, Fig. 1), comprising: a print engine (elements 110, Fig. 1); a waste toner transfer auger (element 124A, Fig. 3); and a waste toner collecting device (element 1, Fig. 3) to 
Regarding claim 4, Takahashi discloses an image forming apparatus, wherein the dispersing member is to rotate in a direction from the one side toward the another side (see Fig. 4B).
Regarding claim 10, Takahashi discloses an image forming apparatus, wherein the sensor is disposed below the waste toner inlet (see Fig. 3).
Regarding claim 12, Takahashi discloses a waste toner collecting device (element 1, Fig. 3) mountable in an image forming apparatus (element 100, Fig. 1), comprising: a waste toner inlet (element 124b, Fig. 3); a waste toner container (element 11, Fig. 3) to store waste toner discharged from the waste toner inlet; a sensor (element 16, Fig. 3) disposed on one side of the waste toner container, to detect an amount of waste toner in the waste toner container; and a rotatable dispersing member (element 30, Fig. 3) to move waste toner discharged from the waste toner inlet into the waste toner container to another side of the waste toner container, opposite of the one side.
.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (JP 2012/042789 A).

Regarding claim 1, Tomita et al. discloses an image forming apparatus (element 1, Fig. 1), comprising: a print engine (elements 2-8, Fig. 1); a waste toner transfer auger (element 21, Fig. 5); and a waste toner collecting device (see Fig. 5) to collect a waste toner generated by the print engine and transferred from the print engine to the waste toner collecting device by the waste toner transfer auger, the waste toner collecting device including: a waste toner inlet (element 27, Fig. 5), a waste toner container (element 22, Fig. 5) to store waste toner discharged from the waste toner inlet, a sensor (element 24, Fig. 5) disposed on one side of the waste toner container, to detect an amount of waste toner in the waste toner container, and a rotatable dispersing member (element 30, Fig. 5) to move waste toner discharged from the waste toner inlet into the waste toner container to another side of the waste toner container, opposite of the one side.
Regarding claim 10, Tomita et al. discloses an image forming apparatus, wherein the sensor is disposed below the waste toner inlet (see Fig. 5).
Regarding claim 12, Tomita et al. discloses a waste toner collecting device (see Fig. 5) mountable in an image forming apparatus (element 1, Fig. 1), comprising: a .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomita et al. (US 8,428,475) discloses a waste toner container.

Allowable Subject Matter
Claims 2, 3, 5-9, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
11/27/2021